DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
The amendment made to claim 1, the cancelation of claim 4, and the withdrawal of claims 7-12, as filed on October 12, 2021, are acknowledged. 
Applicant’s arguments, see Remarks filed on October 12, 2021, with respect to amended claim 1 have been fully considered but they are not persuasive.  The Applicant argues that “each of Ito, Hashizume et al and Hanashima et al. describe a process in which the etch step which forms the slit is the same etch which removes the portion of the core material to form the gap in the core material.  However, Ito actually discloses that the etch step which forms the slit is performed after the etch step which removes the portion of the core material to form the gap in the core material (paragraphs 0035 and 0038), as illustrated in the annotated figures below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

  The Applicant further argues that “claim 1 requires that on a bottom surface of the slit, in a region where the gap is formed by removing the core-material layer, there is no residue of a material of the cladding or the substrate, and on the bottom surface of the slit, in a region where the gap is not formed, there exists the residue”.  However, Ito discloses each and every positively cited process step as in the amended claim 1.  Therefore, it is reasonable to expect that the method of Ito would produce the same result as from the method recited in the instant claim.  Additionally, it is noted that the claim is drawn to a method claim and the recitation of "on a bottom surface of the slit, in a region where the gap is formed by removing the core-material layer, there is no residue of a material of the cladding or the substrate, and on the bottom surface of the slit, in a region where the gap is not formed, there exists the residue" is considered as 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Ito et al. (JPH10246825, a machine-translated English version is used).
Regarding claim 1, Ito discloses a manufacturing method of an optical waveguide device that allows light to propagate through a core formed within a cladding formed on a substrate, the core having a higher refractive index than the cladding (the core of a waveguide intrinsically has higher refractive index than the cladding, abstract and paragraph 0024), the method comprising: layering a first cladding-material layer as a lower cladding layer for the cladding and a core-material layer for the core sequentially on the substrate (layer 2 reads on a first cladding-material layer, layer 3 reads on a 

    PNG
    media_image3.png
    554
    960
    media_image3.png
    Greyscale

the slit is formed by a separate process from the removing a first part of the core to form the gap in the core (paragraphs 0035 and 0038).  

Regarding claim 6, Ito discloses inserting a wave plate in the slit (filter 5 reads on a wave plate, paragraph 0025 and Fig. 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (JPH10246825, a machine-translated English version is used) as applied to claim 1 above, in view of Hashizume et al. (JP2015219317, a machine-translated English version is used) 
Regarding claim 2, Ito is silent about wherein the core-material layer is quartz glass doped with a dopant that has a higher refractive index, a lower linear thermal-expansion coefficient, and a higher melting point than Germania.  However, Ito discloses that the optical waveguide is formed by depositing quartz-based glass (paragraph 0024).  In addition, Hashizume teaches that doping quartz-based glass with  with Ta2O5 results in refractive index difference relative to quartz glass (paragraph 0086).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to dope quartz glass with Ta2O5 as taught by Hashizume for the core layer in the method of Ito, in order to obtain the desired refractive index difference relative the cladding layers needed for the waveguide.  Ta2O5 has a higher refractive index, a lower linear thermal-expansion coefficient, and a higher melting point than Germania.  
Regarding claim 3, Hashizume discloses wherein the core-material layer is doped with tantalum oxide (Ta2O5,paragraph 0086).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (JPH10246825, a machine-translated English version is used) as applied to claim 1 above, in view of Hanashima et al. (US20040067023).
Regarding claim 5, Ito discloses wherein a material of the substrate is silicon (paragraph 0224), which is different from quartz (SiO2) as recited in the instant claim.  2) is a common glass substrate, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to replace silicon substrate in the method of Ito with quartz (SiO2), which is a common glass known as equivalent for being a substrate for a waveguide as taught by Hanashima.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713